Citation Nr: 1805009	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-56 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

 The Veteran served on active duty from June 1953 to September 1956.

This issue comes before the Board of Veterans' Appeals (Board) on appeal of a March 2017 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The RO denied service connection for a bilateral hearing loss disability in an August 2015 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2. The evidence received since the August 2015 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a bilateral hearing loss disability. 

3. A bilateral hearing loss disability was not manifest during active service and an organic disease of the nervous system (sensorineural loss) was not manifest within one year of separation.  Hearing loss disability is unrelated to service.


CONCLUSIONS OF LAW

1. The August 2015 rating decision denying service connection for a bilateral hearing loss disability is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113,1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In an August 2015 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the August 2015 rating decision, the RO considered the claim, service medical records, and a VA examination, among other evidence.  The RO denied the claim on the basis that medical evidence did not show a nexus between the Veteran's currently diagnosed hearing loss disability and his active service.  In essence, at the time of the August 2015 denial, there was no evidence of a nexus between any such disability and the Veteran's active service.

Since the August 2015 rating decision, the Veteran has submitted a January 2016 private medical record in which the examiner states that the Veteran's hearing loss is "most certainly in part" related to his service.  As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a nexus between the current disability and active service, which was not previously substantiated in the August 2015 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for a bilateral hearing loss disability is warranted.


III. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with a bilateral hearing loss disability. Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a "chronic disease" under 38 U.S.C. 1101 and 38 C.F.R. § 3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 C.F.R. § 3.303 (b).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that he has a bilateral hearing loss disability as a result of his service in the Navy.  Specifically, the Veteran has reported at his VA examinations that during service he had noise exposure resulting from hydrogen bomb testing, which was performed 3 to 20 miles away from his ship.  At his February 2017 VA examination, the Veteran specifically denied any other form of noise exposure in service, and the record does not indicate that he has asserted otherwise.

August 2015 and February 2017 VA audiological examinations confirm the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385.

The Veteran underwent audiometric examinations upon enlistment and separation from service.  The Veteran's June 1953 enlistment examination documents a whisper voice test which revealed bilateral hearing of 15/15.  Physical examination revealed normal ears.  The Veteran's September 1956 separation examination documents a whisper voice test which revealed bilateral hearing of 15/15 and physical examination revealed normal ears.  The remainder of his service treatment records do not show any complaints, treatment, or diagnosis of hearing loss.

A September 1994 private audiogram submitted by the Veteran documents the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
N/A
35
LEFT
30
30
35
N/A
40

At an August 2015 VA examination, a hearing loss disability in accordance with 38 C.F.R. § 3.385 was documented.  The examiner, a VA audiologist, concluded that the Veteran's hearing loss disability was less likely than not related to his service, to include his reported exposure to bomb detonations of over three miles from his location.  The examiner explained that she reviewed the service medical records and considered the Veteran's lay statements.  Ultimately, the examiner found that the "Veteran's report of exposure to bombs at least three miles away would not likely expose the Veteran to hazardous noise levels capable of producing a standard threshold shift."  The examiner concluded that hearing loss was "more consistent with a metabolic origin."

As previously noted, the Veteran submitted a January 2016 private treatment record in which the physician stated that the Veteran's "[s]ensorineural hearing loss history of noise exposure [is] most certainly related in part to military noise as well as normal aging."  The examiner provided no further rationale.

At a subsequent February 2017 VA examination, another VA audiologist concluded that the Veteran's bilateral hearing loss disability was less likely than not related to his active service.  The examiner explained that the Veteran reported noise exposure in the form of approximately 5 hydrogen bomb blasts within 3 to 20 miles, and that he specifically denied any other in service noise exposure.  The examiner explains that the "Veteran's description of his distance apart from the explosions would not likely cause enough noise exposure to damage the Veteran's hearing."  The Veteran reported 40 years of post-service construction work without hearing protection.  The examiner notes the in-service whisper tests, but states that they are no longer valid.  The examiner does note the previously mentioned 1994 private audiogram and explains that it documents "essentially flat mild hearing loss bilaterally, which was nearly 4 decades post-military separation."  The examiner explains that if the Veteran's hearing loss was due to his in-service exposure, "a mild hearing loss 40 years later would not be likely.  One would at least expect the presence of a noise-notch, and not a flat mild loss."  The examiner noted the relevance of the Veteran's post-service occupational noise exposure and the aging process.  The examiner specifically addressed the January 2016 private opinion and stated that the examiner does not appear to be an audiologist "nor that he conducted a full case history regarding military noise exposure of a distance of at least 3 miles from an explosion, nor did it include the fact that the Veteran worked in construction for 40 years following the service."

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the August 2015 and February 2017 VA medical opinions that the Veteran's bilateral hearing loss disability is less likely than not related to his active service as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  In doing so, the Board finds the January 2016 private medical opinion to be of significantly less probative value as the examiner did not provide a supporting rationale.

The Board has considered the lay statements of the Veteran and his representative regarding the bilateral hearing loss disability.  The Veteran is competent to provide evidence of which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board finds the Veteran to be competent to report what he experienced.  In addition, he is competent to report that which he has been told by a medical professional.  Here, he is competent to report that the examiner told him some of his loss is due to service, as such medical statement is contained in the file.  However, the lay and medical evidence upon which the lay statement is based are remarkably lacking in detail and reasoning.  To the extent that he has asserted that he has had no noise exposure since service, such statement is inconsistent with his post service occupation.

The Veteran separated from active service in September 1956.  Hearing loss was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303 (b).  There is no objective evidence of hearing loss disability until at the earliest September 1994.  This is approximately 38 years after separation from service.  Here, there is no competent evidence of hearing loss or hearing loss disability during service or within one year of separation.

There is no evidence from the service treatment records that the Veteran suffered any kind of a threshold shift during service.  There is no assertion of a temporary loss of or decrease in hearing during service.  The Veteran did not complain of hearing loss at the time of discharge from service or for many years after.  We find that the contemporaneous service records are far more probative and credible than any assertions regarding when he first noticed hearing loss.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hearing loss disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


